Citation Nr: 9924320	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-20 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether a timely appeal was submitted with respect to a 
decision of September 15, 1995, which denied an increased 
rating for maxillary sinusitis with left nasal polyp.

2.  Entitlement to an increased rating for maxillary 
sinusitis with left nasal polyp, currently rated as 30 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1962 to February 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Louis, Missouri, Regional Office 
(RO).  In decisions of September 1995 and February 1996, the 
RO denied entitlement to a disability rating higher than 30 
percent for maxillary sinusitis with left nasal polyp.  In a 
decision of March 1997, the RO concluded that the veteran had 
not submitted a timely appeal of the decision of September 
15, 1995.

A hearing was held at the RO before the undersigned Member of 
the Board in January 1999.  For reasons explained below, the 
Board finds that it has jurisdiction over the issue of 
entitlement to an increased rating for sinusitis.  The Board 
further finds, however, that additional development of 
evidence is required with respect to that issue.  
Accordingly, the claim for an increased rating for sinusitis 
is the subject of a remand which is set forth at the end of 
this decision.


FINDINGS OF FACT

1.  A September 15, 1995, rating decision denied the 
veteran's claim for an increased rating for maxillary 
sinusitis with left nasal polyp, and a letter dated September 
22, 1995, informed the veteran of this decision and advised 
him of his appellate rights.
 
2.  The veteran expressed disagreement with that 
determination in a letter received in January 1996. 

3.  The RO issued a statement of the case which addressed the 
claim for an increased rating for sinusitis in February 1996.

4.  The veteran submitted a letter in April 1996 in which he 
presented argument regarding specific errors of fact and law 
which he alleged had been made by the RO in the decision of 
September 1995 which denied an increased rating for maxillary 
sinusitis with left nasal polyp.


CONCLUSION OF LAW

The veteran submitted a timely appeal of the decision of 
September 15, 1995, which denied an increased rating for 
maxillary sinusitis with left nasal polyp.  38 C.F.R. 
§§ 20.202, 20.302 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal.  See Roy v. Brown, 5 Vet. App. 554 
(1993).  Appellate review of an RO decision is initiated by 
an NOD and completed by a substantive appeal after a 
statement of the case (SOC) is furnished. 38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).

After an appellant receives the SOC, he or she must file a 
formal appeal within sixty days from the date the SOC is 
mailed or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.302(b) (1998); see Rowell v. Principi, 
4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 
542, 546 (1992) (where claimant did not perfect appeal by 
timely filing substantive appeal, RO rating decision became 
final).  By regulation, this formal appeal must consist of 
either a VA Form 9, or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1998).  

The formal appeal permits the appellant to present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3) (West 1991); Roy v. Brown, 5 Vet. 
App. 554, 555 (1993).  Upon request, the time period for 
filing a substantive appeal may be extended for a reasonable 
period for good cause shown.  38 U.S.C.A. § 7105(d)(3) (West 
1991).  A request for such an extension should be in writing 
and must be made prior to the expiration of the time limit 
for filing the Substantive Appeal.  38 C.F.R. § 20.303 
(1998).

Here, a September 15, 1995, rating decision denied the 
veteran's claim for an increased rating for maxillary 
sinusitis with nasal polyp, and a letter dated September 22, 
1995, informed the veteran of this decision and advised him 
of his appellate rights.  The veteran expressed disagreement 
with that determination in a letter received in January 1996.  
The RO issued a statement of the case which addressed the 
claim for an increased rating for sinusitis in February 1996. 

Subsequently, in April 1996, the veteran submitted a letter 
in which he requested an extension of time.  Significantly, 
in the same letter, the veteran also presented argument 
regarding specific errors of fact and law which he alleged 
had been made by the RO in the decision of September 1995 
which denied an increased rating for sinusitis.  In 
particular, he stated that certain factors had not been taken 
into account, including the fact that he had a large hole in 
the nasal septum, that he had undergone four operations and 
had been diagnosed with chronic pain syndrome, that he had to 
use pain pills and antibiotics, that he had problems sleeping 
due to his sinuses, and that he was frequently a patient at a 
VA hospital for associated illnesses.  

During a hearing held in January 1999 before the undersigned 
Member of the Board, the veteran stated, in essence, that he 
submitted a letter showing his intent to appeal within the 
applicable time limit.  In light of the fact that the 
veteran's letter of April 1996 contains the aforementioned 
arguments, the letter may be accepted in lieu of a VA Form 9.  
Accordingly, the Board finds that the veteran submitted a 
timely appeal of the decision of September 15, 1995, which 
denied an increased rating for maxillary sinusitis with left 
nasal polyp.

ORDER

The veteran submitted a timely appeal of the decision of 
September 15, 1995, which denied an increased rating for 
maxillary sinusitis with left nasal polyp.  To this extent, 
the appeal is allowed.


REMAND

Sinusitis may be rated under Diagnostic Codes 6510 through 
6514.  The Board notes that by regulatory amendment effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating diseases of the respiratory 
system, as set forth in 38 C.F.R. § 4.97.  See 61 Fed. Reg. 
46720-46731 (1996).  Where law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Significantly, however, the RO has not yet considered the 
veteran's claim under both the old and the new criteria.  
Because the revised regulations in this case do not allow for 
their retroactive application prior to October 7, 1996, the 
new provisions may not be applied prior to that date.  See 
Rhodan v. West, 12 Vet. App. 55 (1998).  In other words, the 
evidence dated prior to October 7, 1996, must be reviewed 
only in light of the old regulations, but the evidence dated 
after October 7, 1996, must be reviewed under both the old 
and newly revised regulations, using whichever version is 
more favorable to the veteran.

The Board also finds that additional development of evidence 
is required.  In this regard, the Board notes that the VA 
examinations which have been performed do not appear to have 
all information necessary to evaluate the sinusitis under the 
new rating criteria.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for 
sinusitis.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
sinus examination to determine the 
current severity of the disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examination report 
should include all findings necessary to 
evaluate the veteran's sinus disorder 
under both the old and new rating 
criteria.

3.  The RO should review the examination 
report to confirm that it complies with 
the terms of this remand.  If not, the 
report should be returned to the examiner 
for supplementation.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case which includes both the old and new 
rating criteria and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 

